 

Exhibit 10.58(b)

 

SEPARATION AGREEMENT, TRANSITION AGREEMENT AND

GENERAL RELEASE

 

This Separation Agreement and General Release (hereinafter “Agreement’) is by
and between Allied Van Lines, Inc., North American Van Lines, Inc., SIRVA, Inc.,
its subsidiaries and their subsidiaries (hereinafter the “Company”) and Joan
Ryan (hereinafter “Employee”).  The effective date of this Agreement shall be
the first date on which all parties have executed it and the seven day
revocation period has expired (“Effective Date”).

 

WITNESSETH:

 

WHEREAS, Employee wishes to resign her employment with the Company;

 

WHEREAS, Employee and the Company wish to effectuate a final resolution of all
matters relating to Employee’s employment and the termination thereof.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, Employee and the Company agree as follows:

 

1.                                       Resignation as Senior Vice President
and Chief Financial Officer of SIRVA, Inc.  Employee hereby agrees to resign her
position as Senior Vice President and Chief Financial Officer of SIRVA, Inc. and
all other titles and committee positions as of the Effective Date.  On and after
such resignation through June 30, 2006, Employee shall have the job title
“Financial Consultant,” and Employee’s employment shall terminate effective
June 30, 2006.

 

2.                                       Salary Continuation, Bonus Eligibility,
Severance and PTO.  The Company shall continue to pay Employee at her current
regular base salary (less applicable payroll withholding taxes) through the
Effective Date.  During the period beginning on the day after the Effective Date
through June 30, 2006 (the “Salary Continuation Period”), the Company shall pay
Employee $375,000 in bi-weekly installments (less applicable payroll withholding
taxes). Employee agrees that she will execute the General Release attached
hereto as Exhibit A at the end of her Salary Continuation Period and
acknowledges that her continued employment through June 30, 2006, and the other
promises contained herein, are adequate consideration for that General Release. 
As soon as practical after the Effective Date, Employee will be paid her earned
but unused PTO days at her current regular base salary and any reimbursements
for expenses per Company policy.  Pursuant to the terms and conditions of the
Management Incentive Plan maintained by the Company applicable to the year 2005,
Employee acknowledges and agrees that she shall not be eligible for any payment
thereunder and that the consideration set forth in this Agreement is in lieu of
any payments she may otherwise be entitled to thereunder.  Employee further
acknowledges that the salary continuation benefits and severance benefits
provided under this Agreement are in lieu of any severance benefits to which she
otherwise may be or become entitled.

 

3.                                       SIRVA Group Benefits Plan.  In further
consideration of her execution of this Agreement the Company will:  (i) through
the Effective Date, continue all of Employee’s benefits previously elected under
the SIRVA Group Benefits Plan; and (ii) during the Salary Continuation Period,
continue Employee’s benefits previously elected under the SIRVA Group Benefits
Plan, excluding Employee’s car allowance and paid time off.  Employee’s COBRA

 

--------------------------------------------------------------------------------


 

benefits continuation period shall begin immediately after the end of the Salary
Continuation Period.

 

4.                                       Option Awards.  All options on Company
stock awarded to Employee shall be governed by the current terms of the
applicable plans and award agreements, including the SIRVA, Inc. Stock Incentive
Plan and the SIRVA, Inc. Omnibus Stock Incentive Plan, as appropriate.  Employee
acknowledges that she will not receive any additional stock option or other
equity-based awards during the Salary Continuation Period; provided that all
previously awarded options shall continue to vest according to the current
vesting schedule during the Salary Continuation Period.  Section 5.10 of the
SIRVA, Inc. Omnibus Stock Incentive Plan shall remain applicable. 
Notwithstanding any other provision of those plans and award agreements (and
documents relating thereto), or of this Agreement, all of Employee’s stock
options that have or would have vested on or before June 30, 2006 shall vest
immediately upon termination of Employee’s employment without Cause, as defined
below, prior to June 30, 2006.

 

5.                                       No Authority.  Employee acknowledges
that effective as of the Effective Date: (i) she shall have no authority to bind
the Company to any contracts or commitments and she will not create any
obligation for the Company or bind or attempt to bind the Company in any manner
whatsoever, (ii) she shall have no supervisory or managerial responsibility or
authority, and (iii) she shall be involved in the activities of the Company only
as may be requested by a member of the Board of Directors, Brian Kelley or his
designee as outlined below in Paragraph 7.

 

6.                                       Duty to Cooperate.  Employee agrees to
cooperate fully, subject to reimbursement by the Company of reasonable
out-of-pocket costs and expenses with the Company and its counsel with respect
to any matter (including any litigation, investigation, independent review or
governmental proceeding), which relates to matters with which Employee was
involved during the term of her employment with the Company.  Such cooperation
shall include appearing from time to time at the offices of the Company or the
Company’s counsel, auditors or other agents or consultants of the Company for
conferences and interviews and in general providing the officers of the Company
and its counsel, auditors or other agents or consultants of the Company with the
full benefit of Employee’s knowledge with respect to any such matter.  Employee
agrees to render such cooperation in a timely fashion and at such times as may
be mutually agreeable to the parties.   If and to the extent that such time
exceeds 20 hours after the Salary Continuation Period ends, Employee shall be
compensated for such time at the rate of $190.00 per hour.

 

7.                                       Responsibilities during Salary
Continuation Period, Death.  Employee will remain employed during the Salary
Continuation Period to provide such assistance and information in matters of
high-level special projects and financial oversight, and transition, as Brian
Kelley or his designee may reasonably request.  Employee agrees to be available
to take on such projects as needed by the Company.  Employee will provide such
assistance and information and perform such projects in a cooperative and prompt
manner and use her reasonable best efforts to assist in these endeavors, but her
total hours worked for Company during the Salary Continuation Period shall not
exceed 500 in the aggregate.  The expectation is that more assistance will be
requested during an initial transition period than times thereafter.  Employee
acknowledges that she will remain subject to all Company policies during the
Salary

 

2

--------------------------------------------------------------------------------


 

Continuation Period and, in particular, those governing the conduct of
employees.  The Company reserves the right to terminate Employee’s employment
for Cause (as defined below) prior to June 30, 2006, in which case the Company’s
obligation to provide any further salary continuation or severance pay and
benefits shall cease.  In accordance with the procedures hereinafter set forth,
discharge for Cause shall be communicated by a Notice of Termination to
Employee.  For purposes of this Agreement, a “Notice of Termination” means a
written notice which (i) indicates the specific termination provision in this
Agreement relied upon, (ii) sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Employee’s
employment under the provision so indicated and (iii) specifies the termination
date, which may be as early as the date of the giving of such notice.  No
purported termination of Employee’s employment for Cause shall be effective
without a Notice of Termination.   “Cause” shall mean (i) the continued failure
of the Employee substantially to perform the duties of his or her employment for
the Company or any Subsidiary (other than any such failure due to the Employee’s
physical or mental illness) after a demand for substantial performance has been
delivered in writing to the Employee by the executive to whom the Employee
reports or by the Board, which demand identifies the manner in which such
executive or the Board, as the case may be, believes that the Employee has not
substantially performed such duties, (ii) the Employee has engaged in or is
engaging in serious misconduct that has caused or is reasonably expected to
result in material injury to the Company or any of its Subsidiaries or
Affiliates, or (iii) the Employee’s conviction of, or entering a plea of guilty
or nolo contendere to, a crime that constitutes a felony. Section 5.10 of the
SIRVA, Inc. Omnibus Stock Incentive Plan shall remain applicable.  Additionally,
Employee acknowledges that if she is terminated for Cause all unvested and
unexercised vested options shall be immediately forfeited and canceled as of the
date of such termination.

 

8.                                       Return of the Company’s Property.  All
notes, reports, sketches, plans, books, keys, credit cards, unpublished
memoranda or other documents or property which were created, developed,
generated or held or controlled by Employee and which concern or are related to
the Company’s business, are the property of the Company and will be promptly
returned to the Company by the Effective Date; provided, however, Employee may
retain and use such materials as needed solely to fulfill her responsibilities
as described in paragraph 7 above, with such retained materials to be returned
to the Company no later than June 30, 2006.

 

9.                                       Nondisclosure.  Employee shall not
disclose or cause to be disclosed the terms of this Agreement or the
negotiations leading to it to any person (other than Employee’s spouse and tax
and legal advisors), without the written consent of the Company. 
Notwithstanding the foregoing, Employee may disclose the terms of this Agreement
if the Company discloses the terms or contents of this Agreement (and if the
Company discloses the terms or contents of this Agreement, it shall provide
Employee with prior written notice); and Employee may disclose the terms of this
Agreement pursuant to the order of a court or governmental agency of competent
jurisdiction or as otherwise required by law, or for purposes of securing
enforcement of the terms and conditions of this Agreement.

 

10.                                 No Adverse Comments.  Except pursuant to
Paragraph 6, Employee shall at no time make, issue, release or authorize any
written or oral statements, derogatory or defamatory in nature, about the
Company or its current or former directors, officers or employees.  No member of
the Company’s Board or Senior Management Team (defined as the Chief Executive
Officer

 

3

--------------------------------------------------------------------------------


 

(“CEO”), his or her direct reports, and the Human Resources staff) shall at any
time make, issue, release or authorize any written or oral statements,
derogatory or defamatory in nature, about the Employee.  Employee and the
Company agree that any press releases, internal communications and other
announcements issued regarding Employee’s change in position with the Company
and/or Employee’s separation from the Company shall be in the form attached to
this Agreement as Exhibit B, or otherwise as is mutually agreeable. The Company
agrees that any securities filings shall be consistent with the statements
contained in Exhibit B.  Employee agrees to direct all inquiries by potential
future employers to either the Company’s Senior Vice President, Human Resources
or the CEO, who, if contacted, will only (a) provide Employee’s dates of
employment, salary and job title; and (b) state that Employee and the Company
parted amicably and on terms mutually acceptable to Employee and the Company. 
If the Company is asked for additional information, the response shall be that
the Company policy prohibits the provision of additional information orally, and
that a letter has been provided to Employee.  The Company further will provide
Employee a signed reference letter on or about the Effective Date on Company
letterhead and signed by the current CEO, in the form attached to this Agreement
as Exhibit C.  Notwithstanding any other provision of this Agreement, no party
is prohibited from testifying truthfully under oath pursuant to any lawful court
order or subpoena or otherwise responding to or providing disclosures required
by law or as requested by any government agency.

 

11.                                 Release, Discharge, Waiver and Covenant Not
to Sue.  For and in consideration of the mutual covenants provided in this
Agreement, Employee on behalf of herself and her heirs, executors,
administrators, and assigns:

 

(a)                                  does hereby fully release and discharge the
Company and its current or former officers, directors, employees, attorneys,
agents, subsidiaries, affiliates, related organizations, successors and assigns
from, and

 

(b)                                 does hereby fully waive any obligations of
the Company, such persons or entities for

 

any or all sums of money, accounts, actions, causes of action, claims and
demands based upon or arising by reason of any damage, loss, injury or
entitlement regardless of source or nature, whether known or unknown or
contingent or absolute, which heretofore has been or which hereafter may be
suffered or sustained, directly or indirectly, by Employee or her heirs,
executors, administrators, or assigns in consequence of, arising out of, or in
any way related to Employee’s employment, or termination of employment, with the
Company or any of its affiliates, including her resignation as Senior Vice
President and Chief Financial Officer of SIRVA, Inc. and her agreement to resign
from employment with the Company on June 30, 2006.  The foregoing release and
discharge and waiver includes, but is not limited to, all claims and any
obligations or causes of action arising from such claims, under common law
including wrongful or retaliatory discharge, breach of contract and any action
arising in tort including libel, slander, defamation or intentional infliction
of emotional distress, and claims under any federal, state or local statute
including Title VII of the Civil Rights Act of 1964, the Civil Rights Acts of
1866 and 1871 (42 U.S.C. § 1981), the National Labor Relations Act, the Age
Discrimination in Employment Act (the “ADEA”), the Employee Retirement Income
Security Act, the Americans with Disabilities Act of 1990, the Rehabilitation
Act of 1973, the Illinois Human Rights Act, or

 

4

--------------------------------------------------------------------------------


 

the laws of any state, municipality or other political entity, and/or any claims
under any express or implied contract which Employee, her successors or assigns
or representatives may claim existed with the Company.  This release, discharge
and waiver expressly includes all claims, and any obligations or causes of
action arising from such claims, that could have been raised in state or federal
court or with a state, federal or municipal agency or entity.  This release,
discharge and waiver applies to any matters arising from events, acts or
omissions occurring on or prior to the date Employee signs this Agreement.

 

Excluded from this release are any claims which cannot be waived by law,
including but not limited to the right to file a charge with or participate in
an investigation conducted by certain government agencies, the right to enforce
the terms of this Agreement, future claims and claims for vested benefits under
the Company’s pension and 401(k) plans.  Employee does, however, waive
Employee’s right to any monetary recovery should any agency (such as the Equal
Employment Opportunity Commission) pursue any claims on Employee’s behalf. 
Employee represents and warrants that Employee has not filed any complaint,
charge, or lawsuit against the Company with any government agency or any court.

 

In addition, Employee agrees never to sue the Company in any forum for any claim
covered by the above waiver and release language, except that Employee may bring
a claim under the ADEA to challenge this Agreement.  If Employee violates this
Agreement by suing the Company, other than under the ADEA, Employee shall be
liable to the Company for its reasonable attorneys’ fees and other litigation
costs incurred in defending against such a suit.

 

The Company hereby releases and forever discharges Employee from all debts,
obligations, promises, covenants, agreements, contracts, endorsements, bonds,
controversies, suits, actions, causes of action, judgments, damages, expenses,
claims or demands, in law or in equity, which it ever had, now has, regarding
any matter arising on or before the date of the execution of this Agreement,
except that this release does not prohibit shareholders from bringing direct or
derivative claims against Employee, or Company actions based on facts that are
not currently known by the Company’s Board or Senior Management Team and involve
fraud, theft or  breach of fiduciary duty by Employee or pursuant to the Federal
Securities Laws including, but not limited to, The Sarbanes-Oxley Act.  The
Company represents and agrees that it has not filed any lawsuits against
Employee or filed or caused to be filed any charges or complaints against
Employee with any municipal, state or federal agency.

 

12.                                 Indemnification.  The Company agrees that it
shall indemnify, defend and hold harmless Employee, to the full extent allowed
by the Company’s By-Laws as in effect as of December 31, 2004 (including
advancement of attorneys’ fees, costs, and other expenses), for Employee’s
actions taken on behalf of the Company and/or in executing Employee’s duties in
the course of her employment and other positions held with the Company.  The
Company further agrees to maintain Directors and Officers insurance at a
reasonable and customary level, including Employee as an insured party for
claims relating to actions taken during Employee’s employment with the Company
as Senior Vice President and Chief Financial Officer.

 

13.                                 Exclusive Payments.  The payments outlined
in this Agreement to be made to Employee will be considered as fulfilling all
compensation obligations to Employee of the Company, including but not limited
to salary, vacation, benefits, bonuses and any other

 

5

--------------------------------------------------------------------------------


 

payments or benefits from the Company, except that nothing in this Agreement
shall be construed to waive any rights to vested pension or 401(k) benefits.

 

14.                                 Severability.  The terms and provisions of
this Agreement shall be deemed separable, so that if any term or provision is
deemed to be invalid or unenforceable, such term or provision shall be deemed
deleted or modified so as to be valid and enforceable to the full extent
permitted by applicable law.

 

15.                                 Entire Agreement.  The terms of this
Agreement constitute the entire agreement between Employee and the Company, and
supersede any prior agreement executed between Employee and the Company
including, but not limited to the Agreement dated December 6, 2002, and any
prior agreement executed between Employee and Company to the extent the prior
agreement is inconsistent with this Agreement.  Notwithstanding the foregoing,
the provisions of the SIRVA Confidentiality, Proprietary Rights and
Non-Solicitation Agreement, executed by Employee on February 16, 2003, shall
remain in full force and effect, except that Section 4.1 of that agreement
(at-will employment) is modified by this Agreement. Additionally, Section 2 of
that agreement is modified to prohibit Employee, during the twelve (12) month
period after the Salary Continuation Period, from working for on behalf of any
Agent of Allied Van Lines, North American Van Lines or Global Van Lines or on
behalf of any Association, Organization or groups of Agents representing Allied
Van Lines, North American Van Lines or Global Van Lines including, but not
limited to, Allied Agents Association and North American Agents Association. The
Company represents and warrants that the undersigned has full authority to bind
the Company to all provisions of this Agreement.

 

16.                               Governing Law, Forum and Enforcement.  This
Agreement shall be construed, interpreted and enforced in accordance with the
internal laws of the State of Illinois.  The parties agree that the state and
federal courts located in the State of Illinois shall have exclusive
jurisdiction in any action, suit or proceeding based on or arising out of this
Agreement, and submit to the personal jurisdiction of such courts, consent to
the service of process in connection with any action, suit or proceeding,
against Employee, and waive any objections to jurisdiction, venue or service of
process.  The parties further agree that in any such action, suit or proceeding,
the prevailing parts shall be awarded her  or its attorneys’ fees and costs.

 

17.                                 Successors and Assigns.  This Agreement
shall inure to the benefit of and may be enforced by the parties to this
Agreement and shall be binding upon Employee, Employee’s executors,
administrators, legatees, or any other successor in interest and upon the
Company, its successors and any assignee or transferee of or successor to all or
substantially all of the business or assets of the Company, and may not be
amended, in whole or in part, except in writing signed by a duly authorized
officer of the Company and Employee.

 

18.                                 Compliance with Laws.  Employee has
represented and hereby affirms that Employee has disclosed to Company all
information in Employee’s possession or within Employee’s knowledge concerning
any conduct involving Company, or any of its affiliates, employees, officers,
directors or agents that Employee has any reason to believe involves any false
claims to the United States or is or may violate Company policy or any law.

 

6

--------------------------------------------------------------------------------


 

19.                                 Knowing and Voluntary.  Employee
acknowledges and recites that:

 

(a)                                  Employee enters into this Agreement
knowingly and voluntarily;

 

(b)                                 Employee has read and understands this
Agreement in its entirety;

 

(c)                                  Employee has been advised and directed
orally and in writing (and this Paragraph c constitutes such written direction)
to seek legal counsel and any other advice she wishes with respect to the terms
of this Agreement before executing it and Employee acknowledges that she has had
the advice of counsel in considering its terms;

 

(d)                                 Employee’s execution of this Agreement has
not been forced by any employee or agent of the Company, and Employee has had an
opportunity to negotiate about the Agreement’s terms;

 

(e)                                  Employee has been offered 21 calendar days
after receipt of this Agreement to consider its terms before executing it;

 

(f)                                    That the payments and benefits listed in
paragraphs 1, 2, 3 and 4 constitute additional consideration to which Employee
is entitled by virtue of this Agreement only.

 

20.                                 Revocation.  Employee shall have seven days
from the date of her signature below  to revoke this Agreement by providing
written notice of the revocation to the Company’s Senior Vice President, Human
Resources, Todd Schorr, in which event this Agreement shall be unenforceable and
null and void.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date
indicated above.

 

Joan Ryan

SIRVA, Inc.

 

 

      /s/ Joan Ryan

 

By:

/s/ John Dupuy

 

Dated:

     January 21, 2005

 

Its:

 Senior Vice President, Specialized

 

 

Transportation and Corporate Development

 

 

Dated:

     January 21, 2005

 

 

7

--------------------------------------------------------------------------------